Citation Nr: 1421199	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension (claimed as high blood pressure), to include as a result of an undiagnosed illness and as secondary to the service-connected myalgia/myositis with insomnia.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also perfected an appeal of the issue of entitlement to service connection for muscle cramps/muscle degeneration/fatigue/weakness, to include as the result of an undiagnosed illness.  However, in a June 2013 rating decision, the RO granted service connection for myalgia/myositis with insomnia.  As this decision represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Virtual VA paperless claims processing system contains a VA opinion dated in December 2013 and a March 2014 rating decision.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains an October 2013 rating decision.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal. 


FINDING OF FACT

The most probative evidence of record does not support a finding that the Veteran has a disability manifested by high blood pressure resulting from an undiagnosed illness that was shown during active service or is currently manifested to a compensable degree; that the Veteran's hypertension was compensably disabling within a year of separation from active duty; that there is a nexus between a current diagnosis of hypertension and service; or that the Veteran's hypertension was caused or aggravated by the service-connected myalgia/myositis with insomnia.


CONCLUSION OF LAW

The Veteran's claimed hypertension was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability, nor may it be presumed to be related to his period of service in the Persian Gulf. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in August 2007.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection (to include undiagnosed Gulf War illness claims), as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  The RO also provided VCAA notice by letter dated in May 2013.  This letter notified the Veteran of the evidence needed to substantiate the claim for secondary service connection.  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As discussed above, VA examinations were obtained in December 2007 and December 2013.  

Although the examinations do not contain a medical opinion regarding direct service connection, the Board observes that other than the Veteran's naked allegations, the record does not indicate that his hypertension may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion regarding direct service connection is not necessary to decide the claim for service connection for hypertension.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In the present case, the Veteran has contended that his claimed disability is a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 111 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms," as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period was extended to  December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

Effective December 29, 2011, VA amended 38 C.F.R. § 3.317.  Specifically, VA revised § 3.317(a)(1)(i) to extend the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2016.  76 Fed. Reg. 81834 (Dec. 29, 2011).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2013); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2013). "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."   38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Factual Background 

The Veteran is seeking service connection for hypertension (claimed as high blood pressure).  He essentially contends that he has hypertension (high blood pressure) either due to an undiagnosed illness or due to his service-connected myalgia/myositis with insomnia.

At his February 1971 service entrance examination, the Veteran's blood pressure was 126/72.  In his February 1971 entrance report of medical history, the Veteran denied high or low blood pressure.  In April 1971, the Veteran's blood pressure was 130/84.  In December 1972, the Veteran's blood pressure was 130/66.  In a December 1973 examination, there were no abnormalities noted and the Veteran's blood pressure was 129/78.  In an undated periodic examination, the Veteran denied having high or low blood pressure.  In February 1974, the Veteran's blood pressure was 114/80 and 120/90.  In April 1974, the Veteran's blood pressure was 124/68.  In May 1975, the Veteran's blood pressure was 112/72.  In February 1976, the Veteran's blood pressure was 140/76.  In December 1977, the Veteran's blood pressure was 108/80.  In July 1979, the Veteran's blood pressure was 106/68.  In a January 1980 examination, there were no abnormalities noted, and the Veteran's blood pressure was 118/76.  In April 1980, the Veteran's blood pressure was 122/70 and 90/68.  In a September 1983 examination, there were no noted abnormalities and the Veteran's blood pressure was 119/77.  In May 1985, the Veteran's blood pressure was 118/80.  

In November 1985, the Veteran's blood pressure was 120/72.  In April 1986, the Veteran's blood pressure was 114/60, and in September 1986, his blood pressure was 118/70.  In August 1987, the Veteran's blood pressure was 120/68, and in September 1987, his blood pressure was 120/80 and 124/74.  In October 1987, the Veteran's blood pressure was 120/70, and in November 1987, his blood pressure was 140/70.  In January 1988, the Veteran's blood pressure was 130/70, and in February 1988, his blood pressure was 120/80.  In a February 1988 examination, there were no noted abnormalities and the Veteran's blood pressure was 126/80.  In April 1989, the Veteran's blood pressure was 112/70, and in June 1989, it was 130/72.  In December 1990, the Veteran's blood pressure was 130/84,and in August 1990, it was 110/58.  In April 1991, the Veteran's blood pressure was 110/66.  In June 1991, the Veteran's blood pressure was 120/60, and in July 1991, it was 120/78.  At the Veteran's February 1992 separation examination, there were no noted abnormalities and his blood pressure was 118/68.  At that time, he also denied a history of high or low blood pressure.  

In a post-service July 1994 examination, there were no noted abnormalities and the Veteran's blood pressure was 132/86.  In his July 1994 report of medical history, the Veteran checked "don't know" for whether he had high or low blood pressure.  

Post-service treatment records from the United States Naval Hospital in Guam noted elevated blood pressure readings on July 28, 2005, and a diagnosis of hypertension on July 31, 2005.  Subsequent treatment records reflect ongoing treatment for hypertension.

A VA examination dated in December 2007 noted a diagnosis of hypertension controlled with Lisinopril.

In March 2011, the Veteran indicated that his hypertension was caused by his chronic diagnosis of muscle cramps, fatigue, and weakness, and in a June 2013 rating decision, service connection for myalgia/myositis (with insomnia) was granted.

In a VA opinion dated in December 2013, the VA examiner found that the Veteran's hypertension is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran was diagnosed with essential hypertension in 2005, after his active duty service.  The examiner wrote that by definition, essential hypertension is not caused by secondary conditions and therefore is not a result of the Veteran's service connected myalgia/myositis with insomnia.  The examiner further explained that there is no evidence, including reliable and objective studies, documenting a relationship between myalgia/myositis with insomnia causing chronic hypertension.  The examiner therefore opined that the Veteran's essential hypertension is not proximately due to or the result of the Veteran's service-connected myalgia/myositis with insomnia.  

The examiner indicated further that essential hypertension is a progressive condition that naturally worsens over time, therefore a baseline level of severity cannot be established for this type of condition that will worsen on its own.  The examiner found that regardless of the established baseline, the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by the service-connected myalgia/myositis with insomnia.  The examiner explained that there is no evidence, including no reliable and objective studies, documenting a relationship between myalgia/myositis with insomnia permanently aggravating hypertension.  Therefore, the Veteran's essential hypertension is not aggravated beyond its natural progression by the Veteran's service-connected myalgia/myositis with insomnia.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension (claimed as high blood pressure) is not warranted.

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Moreover, as the Veteran has been given a medical diagnosis of hypertension, service connection cannot be granted for the Veteran's complaints of high blood pressure as due to an undiagnosed illness.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regarding an award of service connection for  hypertension on a direct basis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current hypertension was incurred in or otherwise related to his military service.  As reviewed above, the service treatment records are negative for elevated blood pressure readings or a diagnosis of hypertension.  As reflected in the evidence of record, the first elevated blood pressure reading of record was recorded in July 2005, and the Veteran first received a diagnosis of hypertension in July 2005 - approximately 13 years after he separated from active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Indeed, the Veteran himself has not claimed that he actually experienced hypertension while he was on active duty, and he has not claimed to have had a continuity of symptoms of hypertension dating from his active duty through the present.  None of the medical providers who have treated the Veteran for hypertension have given any indication of a relationship between his hypertension and his active duty service.  As the preponderance of the evidence does not show that hypertension was incurred in service, a medical nexus between the presently diagnosed hypertension and the Veteran's service, or a continuity of hypertensive symptoms dating from the Veteran's active duty, service connection for hypertension cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's hypertension was either caused by or aggravated by his service-connected myalgia/myositis with insomnia.  In this regard, the December 2013 VA examiner found that the Veteran's hypertension is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran was diagnosed with essential hypertension in 2005, after his active duty service.  The examiner wrote that by definition, essential hypertension is not caused by secondary conditions and therefore is not a result of the Veteran's service connected myalgia/myositis with insomnia.  The examiner further explained that there is no evidence, including reliable and objective studies, documenting a relationship between myalgia/myositis with insomnia causing chronic hypertension.  The examiner therefore opined that the Veteran's essential hypertension is not proximately due to or the result of the Veteran's service-connected myalgia/myositis with insomnia.  

The examiner indicated further that essential hypertension is a progressive condition that naturally worsens over time, therefore a baseline level of severity cannot be established for this type of condition that will worsen on its own.  The examiner found that regardless of the established baseline, the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by the service-connected myalgia/myositis with insomnia.  The examiner explained that there is no evidence, including no reliable and objective studies, documenting a relationship between myalgia/myositis with insomnia permanently aggravating hypertension.  Therefore, the Veteran's essential hypertension is not aggravated beyond its natural progression by the Veteran's service-connected myalgia/myositis with insomnia.

The Board finds the December 2013 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

Considering the above, the Board finds that the opinion of the December 2013 examiner adequately explains why the Veteran's current essential hypertension is not caused by secondary conditions, such as the service-connected myalgia/myositis with insomnia.  The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's hypertension.  The etiology of the Veteran's hypertension is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's hypertension was caused by service or secondary to his service-connected myalgia/myositis with insomnia requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's hypertension, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current hypertension is etiologically related to a disease, injury, or event in service, to include an undiagnosed illness or the Veteran's service-connected myalgia/myositis with insomnia.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a back disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension (claimed as high blood pressure), to include as a result of an undiagnosed illness and as secondary to the service-connected myalgia/myositis with insomnia, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


